Exhibit 10.2

SEVENTH AMENDMENT TO LOAN AGREEMENT

(Napa Loan)

 

 

THIS SIXTH AMENDMENT TO Loan AGREEMENT (“Amendment”) is dated as of the 22nd day
of August, 2016 (the “Amendment Effective Date”) between WELLTOWER Inc.,
formerly known as Health Care REIT, Inc., a corporation organized under the laws
of the State of Delaware (“Lender”), and each of the BORROWER entities set forth
on Schedule I attached hereto and made a part hereof, each a limited liability
company organized under the laws of the State of Delaware (individually and
collectively, “Borrower”).

R E C I T A L S:

A. Lender, Borrower and certain other entities have previously entered into a
Loan Agreement (as amended, the “Loan Agreement”) dated as of February 2, 2015
(the “Effective Date”).

B. Concurrently herewith, Borrower and certain affiliates are making a partial
prepayment of the Loan and Lender is releasing certain of its collateral with
respect thereto.

C. Lender and Borrower desire to amend the Loan Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Loan Agreement.

 

2. Borrowers.  Schedule I of the Loan Agreement is hereby amended and restated
to read in its entirety as set forth on Schedule I attached hereto.

 

3. Release.  The entities identified as “Released Borrowers” or “Released
Guarantors” on Schedule II hereof are hereby released from all liability under
the Loan Agreement the Loan Documents and the Guaranty Documents.

 

4. Legal Descriptions.  Exhibit A to the Loan Agreement is hereby amended by the
deletion therefrom of the Legal Descriptions of each facility listed on Schedule
II hereof.

 

5. Permitted Exceptions.  Exhibit B of the Loan Agreement is hereby amended by
the deletion therefrom of the Permitted Exceptions with respect to any facility
listed on Schedule II hereof. 

 

6. Allocated Loan Amount.  Exhibit I of the Loan Agreement is hereby amended and
restated to read in its entirety as set forth on the attached Exhibit I. 

 

7. Further Acts.  Borrower shall take such further actions as may be reasonably
requested by Lender from time to time hereafter to amend the Mortgages to
reflect the Loan



--------------------------------------------------------------------------------

 



allocation as set forth on Exhibit I hereto.  Lender shall take such further
actions as may be reasonably requested by Borrower from time to time hereafter
to evidence its release any of its collateral relating to the facilities listed
or entities listed on Schedule II hereto.

 

8. Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Loan Agreement are hereby affirmed and shall remain in
full force and effect.

 

9. Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Lender and Borrower.

 

10. Further Modification.  The Loan Agreement may be further modified only by
writing signed by Lender and Borrower.

11. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

12. Guarantor.  This Amendment shall have no force or effect unless and until
each Guarantor has concurrently executed the attached consent of Guarantor.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 







2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment as of the
date first set forth above.

 

WELLTOWER INC.

 

By:/s/ Justin Skiver

 

Name: Justin Skiver



Its: Authorized Signatory

 

 

 

EACH BORROWER LISTED ON SCHEDULE I HERETO

 

By: /s/ Michael Berg

Michael Berg, Assistant Secretary

 

 

 



 

S-1

--------------------------------------------------------------------------------

 

 

CONSENT OF GUARANTOR

In connection with the Unconditional and Continuing Loan Guaranty and
Unconditional and Continuing Non-Recourse Loan Guaranty, each dated as of
February 2, 2015 (as amended, individually and collectively, the “Guaranty”)
made by the undersigned Guarantor in favor of Lender as security for the Loan
Agreement, each of the undersigned hereby [i] consents to the foregoing Seventh
Amendment to Loan Agreement (the “Amendment”), [ii] agrees to be bound by the
terms and provisions of the Amendment to the extent applicable to the
undersigned pursuant to its guaranty, [iii] affirms the Guaranty which shall
remain in full force and effect with respect to the Amendment, and [iv] waives
any suretyship defenses arising in connection with the Amendment.  All
capitalized terms not defined herein shall have the meaning set forth in the
Loan Agreement.

 

 

 /s/ Michael Berg

Michael Berg, Assistant Secretary

 

 

 

PARENT:

GENESIS HEALTHCARE, INC.

 

By: /s/ Michael Berg

Michael Berg, Assistant Secretary

 

Tax I.D. No.:  20-3934755

 

 

OPERATORS:

Each Operator Listed on Schedule III HERETO

 

By: /s/ Michael Berg

Michael Berg, Assistant Secretary

 

 



 

S-1

--------------------------------------------------------------------------------

 

 

SCHEDULE I:  BORROWERS

 

FACILITY

BORROWER

California

 

Elmcrest Care Center, El Monte, Los Angeles County, CA

SHG Resources, LLC

Eureka Rehabilitation and Wellness Center, Eureka, Humboldt County, CA

SHG Resources, LLC

Fountain Care Center, Orange, Orange County, CA

SHG Resources, LLC

Granada Rehabilitation and Wellness Center, Eureka, Humboldt County, CA

SHG Resources, LLC

Pacific Rehabilitation and Wellness Center, Eureka, Humboldt, County, CA

SHG Resources, LLC

Seaview Rehabilitation and Wellness Center, Eureka, Humboldt County, CA

SHG Resources, LLC

St. Elizabeth Healthcare and Rehabilitation Center, Fullerton, Orange County, CA

SHG Resources, LLC

Fortuna (St. Luke) Rehabilitation and Wellness Center, Fortuna, Humboldt County,
CA

SHG Resources, LLC

The Earlwood, Torrance, Los Angeles County, CA

SHG Resources, LLC

Woodland Care Center, Reseda, Los Angeles County, CA

SHG Resources, LLC

Kansas

 

Highland Healthcare and Rehabilitation Center, Highland, Doniphan County, KS

SHG Resources, LLC

Shawnee Gardens Healthcare and Rehabilitation Center, Shawnee, Johnson County,
KS

SHG Resources, LLC

Missouri

 

Holmesdale Healthcare and Rehabilitation Center, Kansas City, Clay County, MO

Holmesdale Property, LLC

Nevada

 

Vintage Park at San Martin, Las Vegas, Clark County, NV

SHG Resources, LLC

Texas

 

Clairmont Longview, Longview, Gregg County, TX

SHG Resources, LLC

Colonial Tyler Care Center, Tyler, Smith County, TX

SHG Resources, LLC

Fort Worth Center of Rehabilitation, Fort Worth, Tarrant County, TX

SHG Resources, LLC

Guadalupe Valley Nursing Center, Seguin, Guadalupe County, TX

SHG Resources, LLC

Hallettsville Rehabilitation and Nursing Center. Hallettsville, Lavaca County,
TX

SHG Resources, LLC

Live Oak Nursing Center, George West, Live Oak County, TX

SHG Resources, LLC

Lubbock Hospitality House Nursing and Rehabilitation Center, Lubbock, Tarrant
County, TX

Hospitality Lubbock Property, LLC

Monument Hill Rehabilitation and Nursing Center, La Grange, Fayette County, TX

Monument La Grange Property, LLC

Oak Manor Nursing Center, Flatonia, Fayette County, TX

SHG Resources, LLC

Oakland Manor Nursing Center, Giddings, Lee County, TX

SHG Resources, LLC

Southwood Care Center, Austin, Travis County, TX

SHG Resources, LLC

The Clairmont Tyler, Tyler, Smith County, TX

SHG Resources, LLC

Town & Country Manor, Boerne, Kendall County, TX

Town and Country Boerne Property, LLC

 

 

--------------------------------------------------------------------------------